DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/22 has been entered.
 
Claim Objections
The objection to claim 1, set forth in the Office Action mailed 07/29/22, is hereby withdrawn due to amendments made by the Applicant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Windsor (US 2021/0021139).
Regarding claim 1, Windsor teaches a transportation vehicle (figure 5; see details in figure 1) comprising:
a trailer (back portion of truck in figure 5) including:
a battery pack (12/152, 14/154);
a plurality of power equipment (“any other equipment” in para. [0041] and tools in para. [0043]);
a controller (para. [0034] and [0048]), the controller configured to identify at least one of the plurality of power equipment or the battery pack that requires charging and direct power through a bus to distribute power to at least one of the plurality of power equipment or the battery pack (para. [0044] teaches battery charging); and
a power outlet (“external AC or DC power supply”; para. [0044]) configured to receive a connection from a power source to recharge the battery pack or at least one of the plurality of power equipment, the power source being arranged remotely from the trailer (para. [0044] teaches an external power source);
wherein the battery pack (12/152, 14/154) is configured to recharge the plurality of power equipment (para. [0041] and [0043]).
As for claim 2, Windsor teaches wherein the power source is a utility power source (para. [0058]).
As for claim 3, Windsor teaches wherein the power source is coupled to a DC to DC converter (para. [0028]) configured to step down a voltage (para. [0030]) from the power source to a voltage level appropriate for recharging the battery pack or at least one of the plurality of power equipment.
Regarding claim 4, Windsor teaches wherein a mobile device communicates directly with the controller over one or more frequencies to change an operation of the plurality of power equipment (Para. [0048] teaches a remote control switch).
As for claim 5, Windsor teaches wherein a generator (See the alternator in para. [0029]) associated with the transportation vehicle is configured to recharge the battery pack.
Regarding claim 6, Windsor teaches wherein the controller is further configured to determine a duration of time for at least one of the plurality of power equipment to recharge or the battery pack (Charge time is based on the monitored load voltage/amperage and transmitted voltage/amperage. Para. [0058]).
Regarding claim 7, Windsor teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Claim 14 of Windsor teaches monitoring voltages/amperages and balancing the storage devices.).
Regarding claim 8, Windsor teaches wherein the transportation vehicle further comprises a plurality of power ports (20, 22), wherein each of the plurality of power ports are electrically connected to a single power connection (output of 12), wherein each of the plurality of power ports (20, 22) are configured to receive a connection to one of the plurality of power equipment or the battery pack (para. [0026], [0028]), and wherein the single power connection is a charging system bus (at output of battery 12).
As for claim 9, Windsor teaches wherein the transportation vehicle further comprises one or more docking mechanisms (20, 22), wherein the one or more docking mechanisms are configured to recharge the plurality of power equipment so that in response to one of the plurality of power equipment connecting to one of the one or more docking mechanisms, the one of the plurality of power equipment begins to charge (para. [0026], [0028]).
Regarding claim 10, Windsor teaches a transportation and charging system for power equipment (figures 1 and 5) comprising:
a transportation vehicle (150);
one or more removable battery packs (in tools discussed in para. [0028]);
one or more pieces of power equipment (“any other equipment” in para. [0041] and tools in para. [0043]);
a charging system including a battery pack (12/152, 14/154), the battery pack configured to supply power to the one or more pieces of power equipment (para. [0041], [0043]); and
a controller (para. [0034] and [0048]), the controller configured to identify at least one of the one or more pieces of power equipment that requires charging and direct power from the battery pack through a bus to distribute power to at least one of the one or more pieces of power equipment (para. [0044] teaches battery charging).
As for claim 11, Windsor teaches a power outlet (“external AC or DC power supply”; para. [0044]) to receive a connection from a power source to recharge at least one of the one or more pieces of power equipment or the one or more removable battery packs via the charging system, wherein the power source is arranged remotely from the transportation vehicle (para. [0044] teaches an external power source).
As for claim 12, Windsor teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Claim 14 of Windsor teaches monitoring voltages/amperages and balancing the storage devices.).
Regarding claim 13, Windsor teaches wherein the transportation vehicle further comprises one or more power ports (20, 22), wherein each of the one or more power ports are electrically connected to a single power connection (output of 12), wherein each of the one or more power ports (20, 22) are configured to receive a connection to one of the one or more pieces of power equipment (para. [0026], [0028]), and wherein the single power connection is a charging system bus (at output of battery 12).
As for claim 14, Windsor teaches wherein the transportation vehicle further comprises one or more docking mechanisms (20, 22), wherein the one or more docking mechanisms are configured to recharge one or more pieces of power equipment so that in response to one of the one or more pieces of power equipment connecting to one of the one or more docking mechanisms, the power equipment begins to charge (para. [0026], [0028]).
Regarding claim 15, Windsor teaches a trailer (back portion of truck in figure 5) comprising:
a charging system (figures 1 and 5) including a battery pack (12/152, 14/154) and a plurality of outputs configured to provide electrical power from the battery pack at at least two different voltage levels (Para. [0026] and [0028] teach generating different voltage outputs); and
one or more pieces of power equipment (“any other equipment” in para. [0041] and tools in para. [0043]);
wherein the plurality of outputs include a plurality of charging devices (20, 22) providing available wired connections to transmit power from the battery pack (12/152, 14/154);
wherein the one or more pieces of power equipment (“any other equipment” in para. [0041] and tools in para. [0043]) are physically and electrically connected to the plurality of charging devices (20, 22) to receive power from the battery pack (12/152, 14/154).
As for claim 16, Windsor teaches wherein the trailer further comprises a power outlet (“external AC or DC power supply”; para. [0044]) to receive a connection from a power source to recharge the plurality of charging devices, wherein the power source is arranged remotely from the trailer (para. [0044] teaches an external power source).
As for claim 17, Windsor teaches wherein the trailer further comprises a controller (para. [0034] and [0048]), wherein the controller is configured to identify at least one of the one or more pieces of power equipment that requires charging and direct power through a bus to distribute the power to at least one of the one or more pieces of power equipment (para. [0044] teaches battery charging).
Regarding claim 18, Windsor teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Claim 14 of Windsor teaches monitoring voltages/amperages and balancing the storage devices).
Regarding claim 19, Windsor teaches wherein the trailer further comprises a plurality of power ports (outputs of 20, 22) each associated with one of the plurality of outputs, wherein each of the plurality of power ports are electrically connected to a single power connection (output of 12), wherein each of the plurality of power ports are configured to receive a connection to one of the one or more pieces of power equipment (para. [0026], [0028]), and wherein the single power connection can be configured to supply electric power at the at least two different power levels (Para. [0026] and [0028] teach generating different voltage outputs).

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman et al. (US 2019/0082590; “Velderman”; reference of record).
Regarding claim 10, Velderman teaches a transportation and charging system for power equipment (figure 5) comprising:
a transportation vehicle (mower 100 and power equipment (shown in figure 1) present on top surface of trailer 250 in figure 5);
one or more removable battery packs (115);
one or more pieces of power equipment (100, 122, 124; See figure 1 and para. [0005]);
a charging system (see details in figure 6) including a battery pack (103), the battery pack configured to supply power to the one or more pieces of power equipment (100, 122, 124; specifically mower 100; para. [0025]); and
a controller (105; para. [0031]), the controller configured to identify at least one of the one or more pieces of power equipment (100, 122, 124) that requires charging and direct power from the battery pack (103) through a bus (255, 257) to distribute power to at least one of the one or more pieces of power equipment (100, 122, 124).
Regarding claim 11, Velderman teaches wherein the transportation vehicle further comprises a power outlet (connection between 255 and 252) to receive a connection from a power source (252) to recharge at least one of the one or more pieces of power equipment (100, 122, 124) or the one or more removable battery packs (115) via the charging system, wherein the power source is arranged remotely from the transportation vehicle (The generator power source 252 is remote from the transportation vehicle of Velderman, interpreted as mower 100 and the power equipment present on top surface of trailer 250 in figure 5).
As for claim 12, Velderman teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Para. [0040] teaches battery-to-battery charging when the battery 103 charges depleted battery 115.).
As for claim 13, Velderman teaches wherein the transportation vehicle further comprises one or more power ports (connections for batteries 115; see figure 6), wherein each of the one or more power ports are electrically connected to a single power connection (257/258/105), wherein each of the one or more power ports (connections for batteries 115) are configured to receive a connection to one of the one or more pieces of power equipment (100, 122, 124), and wherein the single power connection (257/258/105) is a charging system bus.
As for claim 14, Velderman teaches wherein the transportation vehicle further comprises one or more docking mechanisms (250/255), wherein the one or more docking mechanisms are configured to recharge one or more pieces of power equipment (100) so that in response to one of the one or more pieces of power equipment (100) connecting to one of the one or more docking mechanisms (250/255), the power equipment (100) begins to charge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Windsor in view of Bernard (US 4,735,454).
As for claim 20, Windsor teaches the trailer of claim 15, as detailed above, but fails to teach wherein the trailer further comprises one or more loading/unloading ramps configured to allow the one or more pieces of power equipment to be loaded onto or unloaded from the trailer.
However, it is well-known to those of ordinary skill in the art to use a ramp to load tools/cargo into the bed of a truck. For example, see figure 1 of Bernard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a ramp to the truck of Windsor because such a modification would have provided the well-known benefit of decreasing the level of effort required to load tools and cargo into the bed of the truck.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Velderman in view of Nohra et al. (US 2020/0001732; “Nohra”; reference of record).
Regarding claim 1, Velderman teaches a transportation vehicle (mower 100 and power equipment (shown in figure 1) present on top surface of trailer 250 in figure 5) comprising:
a trailer (mower 100 and power equipment in figure 1) including:
a battery pack (115);
a plurality of power equipment (100, 122, 124; See figure 1 and para. [0005]);
a controller (105; para. [0031]), the controller configured to identify at least one of the plurality of power equipment (100, 122, 124) or the battery pack (115) that requires charging and direct power through a bus (255/257) to distribute power to at least one of the plurality of power equipment (100, 122, 124) or the battery pack (115); and
a power outlet (connection between 255 and 252) configured to receive a connection from a power source (252) to recharge the battery pack (115) or at least one of the plurality of power equipment, the power source (252) being arranged remotely from the transportation vehicle (The generator power source 252 is remote from the transportation vehicle of Velderman, interpreted as mower 100 and the power equipment present on top surface of trailer 250 in figure 5);
wherein the battery pack (115) is configured to recharge the plurality of power equipment (100, 122, 124).
Velderman fails to teach the trailer receiving power from a power source being arranged remotely from the trailer.
However, it is well-known to those of ordinary skill in the art to charge a mower and power equipment resting on top of trailer with an external power source. For example, see figure 3 and para. [0023] of Nohra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a trailer with an input for an external power source for charging various power equipment on the trailer because such a modification would have been implementing a well-known power source for a trailer comprising chargeable power equipment.
Regarding claim 2, Velderman modified by Nohra teaches wherein the power source is a utility power source (See para. [0023] of Nohra).
Regarding claim 5, Velderman teaches wherein a generator (252) associated with the transportation vehicle is configured to recharge the battery pack (115).
Regarding claim 6, Velderman teaches wherein the controller is further configured to determine a duration of time for at least one of the plurality of power equipment to recharge or the battery pack (para. [0034]).
As for claim 7, Velderman teaches wherein the controller is further configured to: determine a first battery level of charge of a first power equipment is lower than a second battery level of charge of a second power equipment; and balance the first battery level of charge and the second battery level of charge of a second power equipment by using a battery supply of the second power equipment to recharge a battery supply of the first power equipment (Para. [0040] teaches battery-to-battery charging when the battery 103 charges depleted battery 115.).
Regarding claim 8, Velderman teaches wherein the transportation vehicle further comprises a plurality of power ports (connections for batteries 115; see figure 6), wherein each of the plurality of power ports are electrically connected to a single power connection (257/258/105), wherein each of the plurality of power ports (connections for batteries 115) are configured to receive a connection to one of the plurality of power equipment or one of the battery pack (115), and wherein the single power connection (257/258/105) is a charging system bus.
As for claim 9, Velderman teaches wherein the transportation vehicle further comprises one or more docking mechanisms (250/255), wherein the one or more docking mechanisms are configured to recharge the plurality of power equipment (mower 100) so that in response to one of the plurality of power equipment (100) connecting to one of the one or more docking mechanisms (250/255), the one of the plurality of power equipment (100) begins to charge.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman in view of Nohra and Nakamura et al. (US 2008/0185197; “Nakamura”; reference of record).
Regarding claim 3, Velderman teaches the transportation vehicle of claim 2, as detailed above, but fails to teach wherein the power source is coupled to a DC to DC converter configured to step down a voltage from the power source to a voltage level appropriate for recharging the battery pack or at least one of the plurality of power equipment.
However, it is well-known to those of ordinary skill in the art to use a step down and/or a step up DC-DC converter in a vehicle power system to adjust the level of DC voltage used in the power system. For example, see DC boost converter 10 in figure 2 of Nakamura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step down DC-DC converter to the vehicle of Velderman because such a modification would have been merely an addition of a well-known vehicle power system device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Velderman in view of Nohra and Salter et al. (US 2020/0317057; “Salter”; reference of record).
Regarding claim 4, Velderman teaches the transportation vehicle of claim 1, as detailed above, but fails to teach wherein a mobile device communicates directly with the controller over one or more frequencies to change an operation of the plurality of power equipment.
However, it is well-known to those of ordinary skill in the art to control vehicle power systems with mobile communication devices. For example, see figure 2 and [0033] of Salter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the vehicle power system of Velderman with a mobile communication device because such a modification would have been merely implementing a well-known vehicle power system communication device.

Response to Arguments
Applicant's arguments filed 09/29/22 have been fully considered but they are not persuasive.
Regarding Applicant’s comments directed to the rejection of claim 10 under 35 U.S.C. 102(a)(1) as being anticipated by Velderman, Applicant argues, “Velderman does not teach “the battery pack configured to supply power to one or more pieces of power equipment,” as recited in claim 10. On page 5, the Office Action cites to the on-board mower battery 103 as being analogous “the battery pack” recited in claim 1. However, Velderman only shows that the battery 103 is coupled to and charges battery packs 115 (see 4[0040] and FIG. 6 of Velderman). Velderman does not disclose using the supplement battery pack 103 to charge any equipment directly or show a connection between the battery pack 103 and pieces of power equipment. Therefore, Velderman does not teach “a charging system including a battery pack, the battery pack configured to supply power to the one or more pieces of power equipment,” as recited in claim 10.” See page 9 of Applicant’s response.
As discussed above in the rejection of claim 10, Velderman teaches a charging system (see details in figure 6) including a battery pack (103), the battery pack configured to supply power to the one or more pieces of power equipment (100, 122, 124; specifically mower 100; para. [0025]). The mower 100, which is one of pieces of power equipment of Velderman, is supplied power from the battery pack 103. See para. [0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 22, 2022